Citation Nr: 1113972	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-37 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Legal entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 13, 1975 to February 28, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran presented personal testimony before the undersigned Acting Veterans Law Judge at a Travel Board hearing which was conducted at the Nashville RO in November 2010.  A transcript of the hearing is associated with the Veteran's VA claims folder.  


FINDING OF FACT

The Veteran had less than 90 days of active wartime service, and was not discharged from such service by reason of service-connected disability.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101(2) , 107, 1521, 7104 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.1 , 3.2, 3.3, 3.6, 3.40 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has denied the claim on the basis that the Veteran had less than 90 days of active wartime service and because he lacks the requisite service-connected disability.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Entitlement to Non-Service-Connected Pension

The Veteran contends that he is entitled to non-service-connected pension benefits.  Non-service-connected pension benefits are payable to a veteran of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6 (a)-(b).

The service department has certified that the Veteran had active service from February 13, 1975 to February 28, 1975 (a period of 15 days) and that he received an honorable discharge.  The entire period of active service took place during the Vietnam War.  38 C.F.R. § 3.2(f) (2010).  Thus, although the Veteran had wartime service, his service did not constitute a period of 90 days or more.  

In addition, the Veteran's service treatment (medical) records and post-service medical evidence do not reflect service-connected disability as shown by official service records, which in medical judgment would have justified a discharge for disability.  See 38 C.F.R. § 3.3(a)(3).  The Veteran was discharged for pre-existing pes planus, per medical board report dated February 1975.  Service connection is not currently in effect for any disability.  In summary, the Veteran is shown to have only 15 days of active service, and he is not shown to have been discharged as a result of a disability incurred in or related to his active service.  

For these reasons, the Board finds that the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims (the Court) held that where the law and not the evidence is dispositive of an appellant's claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  In this case, the Veteran's claim for non-service-connected pension benefits lacks legal entitlement due to nonqualifying service.  The governing regulations on basic eligibility to receive non-service-connected pension benefits are binding.  See 38 U.S.C.A. 7104(c).  Accordingly, entitlement to non-service-connected pension benefits is not warranted, and the Veteran's claim must be denied.


ORDER

Eligibility for VA non-service-connected disability pension benefits is denied. 
      
      
      
____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


